Order entered June 6, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00635-CR

                      CHARLES EUGENE FINCHER, Appellant

                                           V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 2
                                Dallas County, Texas
                         Trial Court Cause No. F12-51267-I

                                        ORDER
               Before Chief Justice Wright and Justices Brown and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE